         Case 1:96-cr-00515-LAP Document 686 Filed 10/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                               No. 96-CR-515 (LAP)
          -against-
                                               No. 20-CV-8306 (LAP)
JOHN CUFF,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court has already ordered that it will appoint counsel

to represent Mr. Cuff in connection with his 28 U.S.C. § 2255

petition.     (See dkt. no. 4 in 20-CV-8306).        Accordingly, the

briefing schedule previously approved by the Court is withdrawn,

and, after counsel is appointed for Mr. Cuff, the parties shall

confer and inform the Court by letter of the new proposed

briefing schedule.       The Clerk of the Court shall mail a copy of

this order to Mr. Cuff.

SO ORDERED.

Dated:     October 30, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
